 

Exhibit 10.1

SECOND AMENDMENT TO OFFICE LEASE

THIS SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is made as of
July 17, 2020, by and between 611 GATEWAY CENTER LP, a Delaware limited
partnership (“Landlord”), and CATALYST BIOSCIENCES INC., a Delaware corporation
(“Tenant”).

RECITALS

A.

Landlord and Tenant are now parties to that certain Office Lease dated as of
November 8, 2017, as amended by that certain First Amendment to Office Lease
dated August 9, 2018 (“First Amendment”) (as amended, the “Lease”).  Pursuant to
the Lease, Tenant leases certain premises consisting of approximately 13,232
rentable square feet (“Original Premises”) in a building located at 611 Gateway
Boulevard, South San Francisco, California (“Building”).  The Original Premises
are more particularly described in the Lease. Capitalized terms used herein
without definition shall have the meanings defined for such terms in the Lease.

B.Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the
Original Premises by adding those certain premises in the Building commonly
known as Suite 540 containing approximately 2,976 rentable square feet.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Second Expansion Premises.  In addition to the Original Premises, commencing on
the Second Expansion Premises Commencement Date (as defined in Section 2 below),
Landlord leases to Tenant, and Tenant leases from Landlord, that certain portion
of the Building commonly known as Suite 540 containing approximately 2,976
rentable square feet, as more particularly shown on Exhibit A attached hereto
(the “Second Expansion Premises”).  

2.

Delivery.  Landlord shall use reasonable efforts to deliver the Second Expansion
Premises to Tenant on or before the Target Second Expansion Premises
Commencement Date with Landlord’s Work Substantially Completed (“Delivery” or
“Deliver”).  If Landlord fails to Deliver the Second Expansion Premises to
Tenant by the date that is 75 days after the Target Second Expansion Premises
Commencement Date for any reason other than Force Majeure (including Covid-19)
or Tenant Delays, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom; provided, however, that Tenant shall have the right to
terminate this Second Amendment by written notice to Landlord.  As used herein,
the terms “Landlord’s Work,” “Tenant Delays” and “Substantially Completed” shall
have the meanings set forth for such terms in the work letter attached to this
Second Amendment as Exhibit B (“Second Expansion Premises Work Letter”). If
Tenant does not elect to terminate this Second Amendment within 5 business days
of the lapse of such 75 day period (as the same may be extended for Force
Majeure (including Covid-19) and Tenant Delay), such right to terminate this
Second Amendment shall be waived and this Second Amendment shall remain in full
force and effect.  For the sake of clarity, Tenant shall have no obligation
under Section 8.5 of the Lease or the Second Expansion Premises Work Letter to
remove any of the Alterations or improvements constructed in connection with
Landlord’s Work.

If, for any reason other than Tenant Delays, Landlord has not commenced
demolition of the exiting leasehold improvements in the Second Expansion
Premises in preparation for construction of the Tenant Improvements by October
15, 2020, Tenant shall have the right to elect to terminate this

1[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

Second Amendment by written notice to Landlord. If Tenant does not elect to
terminate this Second Amendment within 5 business days after the date provided
for in the preceding sentence (as extended by Tenant Delays), such right to
terminate this Second Amendment shall be waived and this Second Amendment shall
remain in full force and effect.

The “Second Expansion Premises Commencement Date” shall be the earlier to occur
of: (i) the date that Landlord Delivers the Second Expansion Premises to Tenant,
or (ii) the date that Landlord could have delivered the Second Expansion
Premises to Tenant but for Tenant Delays.  The “Target Second Expansion Premises
Commencement Date” shall be November 1, 2020.  Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Second Expansion
Premises Commencement Date in a form attached here to as Exhibit C; provided,
however, Tenant’s failure to execute and deliver such acknowledgment shall not
affect the parties’ rights hereunder.

Except as set forth in the Second Expansion Premises Work Letter: (i) Tenant
shall accept the Second Expansion Premises in their condition as of the date
Landlord Delivers the Second Expansion Premises to Tenant, subject to all
applicable Legal Requirements; (ii) Landlord shall have no obligation for any
defects in the Second Expansion Premises; and (iii) Tenant’s taking possession
of the Second Expansion Premises shall be conclusive evidence that Tenant
accepts the Second Expansion Premises and that the Second Expansion Premises
were in good condition at the time possession was taken, subject to the last
sentence of this Section 2.  

Tenant agrees and acknowledges that, except as expressly provided for herein,
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Second
Expansion Premises, and/or the suitability of the Second Expansion Premises for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Second Expansion Premises are suitable for the Permitted Use.

If any of the Building systems serving the Second Expansion Premises are not in
good working order as of the Second Expansion Premises Commencement Date,
Landlord shall repair such Building systems; provided, however, that Tenant
notifies Landlord in writing of the need for such repairs within 60 days after
the Second Expansion Premises Commencement Date.  

3.

Premises.  Commencing on the Second Expansion Premises Commencement Date, the
defined term for “Premises” in the Item 2.2 of the Summary of Basic Lease
Information in the Lease is in its entirety and replaced with the following:

“Premises: That portion of the Building, containing approximately 16,208
rentable square feet, consisting of (i) a portion of the 7th floor of the
Building commonly known as Suite 710 containing approximately 8,606 rentable
square feet (“Original Premises”), (ii) a portion of the 7th floor of the
Building commonly known as Suite 720 containing approximately 4,626 rentable
square feet (“Expansion Premises”), and (iii) a portion of the 5th floor of the
Building commonly known as Suite 540 containing approximately 2,976 rentable
square feet (“Second Expansion Premises”), all as determined by Landlord, as
shown on Exhibit A.”

As of the Second Expansion Premises Commencement Date, Exhibit A to the Lease
shall be amended to include the Second Expansion Premises described on Exhibit A
attached to this Second Amendment.

4.

Lease Term.  The Lease with respect to the Second Expansion Premises shall
commence on the Second Expansion Premises Commencement Date and shall expire
along with the balance of the Premises on April 30, 2023 (“Lease Expiration
Date”).

2[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

5.

Base Rent.

a.Original Premises and Expansion Premises.  Tenant shall continue to pay Base
Rent for the Original Premises and the Expansion Premises through the Lease
Expiration Date as set forth in the Lease.

b.Second Expansion Premises. Beginning on the Second Expansion Premises
Commencement Date, Tenant shall commence paying Base Rent for the Second
Expansion Premises at the rate of $4.00 per rentable square foot of the Second
Expansion Premises per month.  Base Rent for the Second Expansion Premises shall
be increased on each annual anniversary of the Second Expansion Premises
Commencement Date (or if the Second Expansion Premises Commencement Date occurs
on a day other than the first day of a month, then the first day of the
following month) (each an “Second Expansion Premises Adjustment Date”) by
multiplying the Base Rent payable immediately before such Second Expansion
Premises Adjustment Date by the 3% and adding the resulting amount to the Base
Rent payable for the Second Expansion Premises immediately before such Second
Expansion Premises Adjustment Date.  

6.

Additional Rent.  In addition to Tenant’s obligations under Section 5 of the
First Amendment, commencing on the Second Expansion Premises Commencement Date
and continuing throughout the remainder of the Lease Term, Tenant shall pay,
with respect to the Second Expansion Premises, Tenant’s Share of Capital
Expenses and Excess of Tenant’s Share of Building Direct Expenses;  provided,
however, for purposes of calculating the amount of Tenant’s Share of Capital
Expenses and the  Excess of Tenant’s Share of Building Direct Expenses, which
Tenant shall pay in connection with the Second Expansion Premises, (i) Tenant’s
Share shall equal 1.1429%; and (ii) the Base Year shall be calendar year 2020.

7.

California Accessibility Disclosure.  The provisions of Section 24.2 of the
Lease are hereby incorporated by reference.

8.

OFAC.  Tenant and any owner of a controlling interest in Tenant are currently
(a) in compliance with the regulations of the Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

9.

Miscellaneous.

a.This Second Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Second Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person (collectively, “Broker”) in connection with
the transaction reflected in this Second Amendment and that no Broker brought
about this transaction, other than Newmark Knight Frank.  Landlord and Tenant
each hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than the brokers, if any, named in this Second
Amendment, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

3[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

c.This Second Amendment is binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.

d.This Second Amendment may be executed in 2 or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.  Electronic signatures shall be deemed original
signatures for purposes of this Second Amendment and all matters related
thereto, with such electronic signatures having the same legal effect as
original signatures.

e.Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment.  In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall
prevail.  Whether or not specifically amended by this Second Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Second Amendment.

[Signatures are on the next page.]




4[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

LANDLORD:

611 GATEWAY CENTER LP,
a Delaware limited partnership

By:

GATEWAY CENTER GP LLC,
a Delaware limited liability company,
general partner

 

By:

GATEWAY PORTFOLIO MEMBER LLC,
a Delaware limited liability company,
managing member

 

By:

GATEWAY PORTFOLIO HOLDINGS LLC,
a Delaware limited liability company,
managing member

 

By:

ARE-SAN FRANCISCO NO. 83, LLC,
a Delaware limited liability company,
managing member

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

By: /s/ Kristen Childs
Its: VP Real Estate Legal Affairs

TENANT:

CATALYST BIOSCIENCES INC.,
a Delaware corporation

By: /s/ Nassim Usman
Its: President and CEO

By: /s/ Clinton Musil
Its: Chief Financial Officer

 

 

5[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

Exhibit A

 

Second Expansion Premises

[gbdkdu2lthsr000006.jpg]

A-1[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

[gbdkdu2lthsr000008.jpg]

 

A-2[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

Exhibit B


Second Expansion Premises Work Letter

THIS SECOND EXPANSION PREMISES WORK LETTER dated July __, 2020 (this “Second
Expansion Premises Work Letter”) is made and entered into, by and between 611
GATEWAY CENTER LP, a Delaware limited partnership (“Landlord”), and CATALYST
BIOSCIENCES INC., a Delaware corporation (“Tenant”), and is attached to and made
a part of that certain Office Lease dated as of November 8, 2017, as amended by
that certain First Amendment to Office Lease dated August 9, 2018, and as
further amended by that certain Second Amendment to Office Lease dated as of
even date herewith (as amended, the “Lease”), now by and between Landlord and
Tenant.  Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.

1.General Requirements.

(a)Tenant’s Authorized Representative.  Tenant designates Faisal Shawwa
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Work Letter.  Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative.  Tenant may change
Tenant’s Representative at any time upon not less than 5 business days advance
written notice to Landlord.  Neither Tenant nor Tenant’s Representative shall be
authorized to direct Landlord’s contractors in the performance of Landlord’s
Work (as hereinafter defined).

(b)Landlord’s Authorized Representative.  Landlord designates Patrick Dillman
and Greg Gehlen (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter.  Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative.  Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to Tenant.
Landlord’s Representative shall be the sole persons authorized to direct
Landlord’s contractors in the performance of Landlord’s Work.  

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that:  (i) the architect (the “TI Architect”), general
contractor and any subcontractors for the Tenant Improvements shall be selected
by Landlord, subject to Tenant’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  

2.Tenant Improvements.

(a)Tenant Improvements Defined.  As used herein, “Tenant Improvements” shall
mean all improvements to the Second Expansion Premises of a fixed and permanent
nature as shown on the TI Construction Drawings, as defined in Section 2(c)
below.  Other than Landlord’s Work (as defined in Section 3(a) below), Landlord
shall not have any obligation whatsoever with respect to the finishing of the
Second Expansion Premises for Tenant’s use and occupancy.

(b)Tenant’s Space Plans.  Landlord and Tenant have approved the test fit
attached hereto as Exhibit A (the “Space Plans”) detailing Tenant’s requirements
for the Tenant Improvements.

(c)Working Drawings.  Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plans.  Tenant shall be solely responsible for ensuring that the TI
Construction Drawings

B-1[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

reflect Tenant’s requirements for the Tenant Improvements.  Tenant shall deliver
its written comments on the TI Construction Drawings to Landlord not later than
5 business days after Tenant’s receipt of the same; provided, however, that
Tenant may not disapprove any matter that is consistent with the Space Plans
without submitting a Change Request.  Landlord and the TI Architect shall
consider all such comments in good faith and shall, within 7 business days after
receipt, notify Tenant how Landlord proposes to respond to such comments, but
Tenant’s review rights pursuant to the foregoing sentence shall not delay the
design or construction schedule for the Tenant Improvements.  Any disputes in
connection with such comments shall be resolved in accordance with Section 2(d)
hereof.  Provided that the design reflected in the TI Construction Drawings is
consistent with the Space Plans, Tenant shall approve the TI Construction
Drawings submitted by Landlord, unless Tenant submits a Change Request.  Once
approved by Tenant, subject to the provisions of Section 4 below, Landlord shall
not materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in Section
3(b) below).

(d)Approval and Completion.  Tenant, in Tenant’s reasonable discretion, shall
approve (or disapprove with stated reasons for disapproval) the TI Construction
Drawings within five (5) business days of Landlord’s delivery of the same to
Tenant, in order to facilitate Substantial Completion of Landlord’s Work by the
Target Second Expansion Premises Commencement Date; provided, however, that
Tenant may not disapprove any matter that is consistent with the Space Plans
without submitting a Change Request. Upon any dispute regarding the design of
the Tenant Improvements, which is not settled within 10 business days after
notice of such dispute is delivered by one party to the other, Tenant may make
the final decision regarding the design of the Tenant Improvements, provided (i)
Tenant acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable out of the TI Fund (as defined in Section 5(c) below),
and (iii) Tenant’s decision will not affect the base Building, structural
components of the Building or any Building systems.  Any changes to the Space
Plans and/or TI Construction Drawings following Landlord’s and Tenant’s approval
of same requested by Tenant shall be processed as provided in Section 4 hereof.

3.Performance of Landlord’s Work.

(a)Definition of Landlord’s Work.  As used herein, “Landlord’s Work” shall mean
the work of constructing the Tenant Improvements.

Tenant shall be solely responsible for ensuring that the design and
specifications for Landlord’s Work are consistent with Tenant’s
requirements.  Landlord shall be responsible for obtaining all permits,
approvals and entitlements necessary for Landlord’s Work, but shall have no
obligation to, and shall not, secure any permits, approvals or entitlements
related to Tenant’s specific use of the Second Expansion Premises or Tenant’s
business operations therein.

(b)Commencement and Permitting.  Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant.  The cost of obtaining the TI Permit
shall be payable from the TI Fund.  Tenant shall assist Landlord in obtaining
the TI Permit.  If any governmental authority having jurisdiction over the
construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that:  (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.

(c)Completion of Landlord’s Work.  Landlord shall substantially complete or
cause to be substantially completed Landlord’s Work in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature that do not
interfere with the use of the Second Expansion Premises (“Substantial
Completion” or

B-2[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

“Substantially Complete”).  Upon Substantial Completion of Landlord’s Work,
Landlord shall require the TI Architect and the general contractor to execute
and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704.  For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required:  (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comply with any request by Tenant for
modifications to Landlord’s Work; (iii) to comport with good design,
engineering, and construction practices that are not material; or (iv) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of Landlord’s Work.  

(d)Selection of Materials.  Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s sole and absolute discretion.  As to all
building materials and equipment that Landlord is obligated to supply under this
Work Letter, Landlord shall select the manufacturer thereof in its sole and
absolute discretion.

(e)Delivery of the Tenant Improvements.  When the Tenant Improvements are
Substantially Complete, subject to the remaining terms and provisions of this
Section 3(e), Tenant shall accept the Tenant Improvements.  Tenant’s acceptance
of the Tenant Improvements shall not constitute a waiver of:  (i) any warranty
with respect to workmanship (including installation of equipment) or material
(exclusive of equipment provided directly by manufacturers), (ii) any
non-compliance of Tenant Improvements with applicable legal requirements, or
(iii) any claim that the Tenant Improvements were not completed substantially in
accordance with the TI Construction Drawings (subject to Minor Variations and
such other changes as are permitted hereunder) (collectively, a “Construction
Defect”).  Tenant shall have one year after Substantial Completion within which
to notify Landlord of any such Construction Defect discovered by Tenant, and
Landlord shall use reasonable efforts to remedy or cause the responsible
contractor to remedy any such Construction Defect within 30 days
thereafter.  Notwithstanding the foregoing, Landlord shall not be in default
under the Lease if the applicable contractor, despite Landlord’s reasonable
efforts, fails to remedy such Construction Defect within such 30-day period, in
which case Landlord shall have no further obligation with respect to such
Construction Defect other than to cooperate, at no cost to Landlord, with Tenant
should Tenant elect to pursue a claim against such contractor.  

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Second Expansion Premises.  If requested by Tenant, Landlord shall attempt to
obtain extended warranties from manufacturers and suppliers of such equipment,
but the cost of any such extended warranties shall be borne solely by
Tenant.  Landlord shall promptly undertake and complete, or cause to be
completed, all punch list items.

(f)Second Expansion Premises Commencement Date Delay.  Except as otherwise
provided in the Lease, Delivery of the Second Expansion Premises shall occur
when Landlord’s Work has been Substantially Completed, except to the extent that
completion of Landlord’s Work shall have been actually delayed by any one or
more of the following causes, and such delay has not been remedied within 1
business day following written notice to Tenant (which notice may be by email)
(each day of delay after such 1 business day period, a “Tenant Delay”):

(i)Tenant’s Representative was not available to give or receive any
Communication or to take any other action required to be taken by Tenant
hereunder;

(ii)Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii)Construction of any Change Requests;

(iv)Tenant’s request for materials, finishes or installations requiring
unusually long lead times;

B-3[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

(v)Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi)Tenant’s delay in providing information critical to the normal progression
of the Tenant Improvements.  Tenant shall provide such information as soon as
reasonably possible, but in no event longer than 2 business days after receipt
of any request for such information from Landlord;

(vii)Tenant’s delay in making payments to Landlord for Excess TI Costs; or

(viii)Any other act or omission by Tenant or any Tenant Party (as defined
below), or persons employed by any of such persons.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been Substantially Completed but for such Tenant Delay and such
certified date shall be the date of Delivery.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements shall be
requested and instituted in accordance with the provisions of this Section 4 and
shall be subject to the written approval of Landlord and the TI Architect, such
approval not to be unreasonably withheld, conditioned or delayed.

(a)Tenant’s Request For Changes.  If Tenant requests changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change.  Such Change Request must be signed by Tenant’s
Representative.  Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of:  (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not such change is implemented).  Landlord shall
thereafter submit to Tenant in writing, within 5 business days of receipt of the
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete.  Any such
delay in the completion of Landlord’s Work caused by a Change, including any
suspension of Landlord’s Work while any such Change is being evaluated and/or
designed, shall be Tenant Delay.

(b)Implementation of Changes.  If Tenant:  (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted.  Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements, Landlord shall obtain a detailed breakdown by trade of
the costs incurred or that will be incurred in connection with the design and
construction of the Tenant Improvements (the “Budget”) which Budget shall be
subject to Tenant’s prior written approval.  If Tenant fails to object and
provide written comments to Landlord regarding the Budget within 3 business days
after Tenant’s receipt of the same, Tenant shall be deemed to have approved the
same.  The Budget shall be based upon the TI Construction Drawings approved by
Tenant and shall include a payment to Landlord of administrative rent
(“Administrative Rent”) equal to 3% of the TI Costs for monitoring and
inspecting the construction of the

B-4[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

Tenant Improvements and Changes, which sum shall be payable from the TI
Fund.  If the Budget is greater than the TI Allowance, Tenant shall deposit with
Landlord the difference, in cash, prior to the commencement of construction of
the Tenant Improvements or Changes, for disbursement by Landlord as described in
Section 5(d).

(b)TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance (the “TI Allowance”) in the maximum amount of $65.00 per rentable
square foot in the Second Expansion Premises, which is included in the Base Rent
set forth in in Section 5(b) of the Second Amendment.

The TI Allowance shall be disbursed in accordance with this Second Amendment
Work Letter.  Tenant shall have no right to the use or benefit (including any
reduction to or payment of Base Rent) of any portion of the TI Allowance not
required for the construction of (i) the Tenant Improvements described in the TI
Construction Drawings approved pursuant to Section 2(d) or (ii) any Changes
pursuant to Section 4.  Tenant shall have no right to any portion of the TI
Allowance that is not disbursed before the last day of the month that is 6
months after the Second Expansion Premises Commencement Date.  

(c)Costs Includable in TI Fund.  The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the Space Plan and the TI
Construction Drawings, all costs set forth in the Budget, including Landlord’s
Administrative Rent, Landlord’s out-of-pocket expenses, costs resulting from
Tenant Delays and the cost of Changes (collectively, “TI
Costs”).  Notwithstanding anything to the contrary contained herein, the TI Fund
shall not be used to purchase any furniture, personal property or other
non-Building system materials or equipment, including, but not limited to,
equipment not incorporated into the Tenant Improvements.

(d)Excess TI Costs.  Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance.  Landlord shall, upon request from Tenant from time to time, promptly
notify Tenant of any changes to the Budget approved by Tenant.  If at any time
the remaining TI Costs under the Budget exceed the remaining unexpended TI
Allowance, Tenant shall deposit with Landlord, as a condition precedent to
Landlord’s obligation to complete the Tenant Improvements, 100% of the then
current TI Cost in excess of the remaining TI Allowance (“Excess TI Costs”).  If
Tenant fails to deposit any Excess TI Costs with Landlord, Landlord shall have
all of the rights and remedies set forth in the Lease for nonpayment of Rent
(including, but not limited to, the right to interest at the default rate and
the right to assess a late charge).  For purposes of any litigation instituted
with regard to such amounts, those amounts will be deemed Rent under the
Lease.  The TI Allowance and Excess TI Costs are herein referred to as the “TI
Fund.”  Funds deposited by Tenant shall be the first disbursed to pay TI
Costs.  Notwithstanding anything to the contrary set forth in this Section 5(c),
Tenant shall be fully and solely liable for TI Costs and the cost of Minor
Variations in excess of the TI Allowance.  If upon completion of the Tenant
Improvements and the payment of all sums due in connection therewith there
remains any undisbursed portion of the TI Fund, Tenant shall be entitled to such
undisbursed TI Fund solely to the extent of any Excess TI Costs deposit Tenant
has actually made with Landlord.

6.Tenant Access.

(a)Tenant’s Access Rights.  Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Second Expansion Premises (i) 20 days
prior to the Second Expansion Premises Commencement Date to perform any work
(“Tenant’s Work”) required by Tenant other than Landlord’s Work, provided that
such Tenant’s Work is coordinated with the TI Architect and the general
contractor, and complies with the Lease and all other reasonable restrictions
and conditions Landlord may impose, and (ii) prior to the completion of
Landlord’s Work, to inspect and observe work in process; all such access shall
be during normal business hours or at such other times as are reasonably
designated by Landlord.  Any entry by Tenant shall comply with all established
safety practices of Landlord’s contractor and Landlord until completion of
Landlord’s Work and acceptance thereof by Tenant.

B-5[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

(b)No Interference.  Neither Tenant nor any of Tenant’s employees, contractors,
agents or invitees (each, a “Tenant Party”) shall interfere with the performance
of Landlord’s Work, nor with any inspections or issuance of final approvals by
applicable governmental authorities, and upon any such interference, Landlord
shall have the right to exclude Tenant and any Tenant Party from the Second
Expansion Premises until Substantial Completion of Landlord’s Work.

(c)No Acceptance of Second Expansion Premises.  The fact that Tenant may, with
Landlord’s consent, enter into the Second Expansion Premises prior to the date
Landlord’s Work is Substantially Complete for the purpose of performing Tenant’s
Work shall not be deemed an acceptance by Tenant of possession of the Second
Expansion Premises, but in such event Tenant shall defend with counsel
reasonably acceptable by Landlord, indemnify and hold Landlord harmless from and
against any loss of or damage to Tenant’s property, completed work, fixtures,
equipment, materials or merchandise, and from liability for death of, or injury
to, any person, caused by the act or omission of Tenant or any Tenant Party.  

7.Miscellaneous.

(a)Consents.  Whenever consent or approval of either party is required under
this Second Expansion Premises Work Letter, that party shall not unreasonably
withhold, condition or delay such consent or approval, unless expressly set
forth herein to the contrary.

(b)Modification.  No modification, waiver or amendment of this Second Expansion
Premises Work Letter or of any of its conditions or provisions shall be binding
upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

(c)Default.  Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Costs during any period that there is a Default
by Tenant under the Lease.

 

 

B-6[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

EXHIBIT C

Acknowledgment of Second Expansion Premises Commencement Date

This ACKNOWLEDGMENT OF SECOND EXPANSION PREMISES COMMENCEMENT DATE is made this
_____ day of ______________, ____, between 611 GATEWAY CENTER LP, a Delaware
limited partnership (“Landlord”), and CATALYST BIOSCIENCES INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Office Lease
dated as of November 8, 2017, as amended by that certain First Amendment to
Office Lease dated August 9, 2018, and as further amended by that certain Second
Amendment to Office Lease dated as _______ ___, 2020 (as amended, the “Lease”),
by and between Landlord and Tenant.  Any initially capitalized terms used but
not defined herein shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Second Expansion Premises Commencement Date is ______________, _____,
and the expiration date of the Lease Term is April 30, 2023.  In case of a
conflict between the terms of the Lease and the terms of this Acknowledgment of
Second Expansion Premises Commencement Date, this Acknowledgment of Second
Expansion Premises Commencement Date shall control for all purposes.




C-1[gbdkdu2lthsr000001.jpg]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
SECOND EXPANSION PREMISES COMMENCEMENT DATE to be effective on the date first
above written.

LANDLORD:

611 GATEWAY CENTER LP,
a Delaware limited partnership

By:

GATEWAY CENTER GP LLC,
a Delaware limited liability company,
general partner

 

By:

GATEWAY PORTFOLIO MEMBER LLC,
a Delaware limited liability company,
managing member

 

By:

GATEWAY PORTFOLIO HOLDINGS LLC,
a Delaware limited liability company,
managing member

 

By:

ARE-SAN FRANCISCO NO. 83, LLC,
a Delaware limited liability company,
managing member

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

By:
Its:

TENANT:

CATALYST BIOSCIENCES INC.,
a Delaware corporation

By:
Its:  

By:
Its:

 

C-2[gbdkdu2lthsr000001.jpg]